DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 45 (Page 13, line 22), 835 (Page 31, line 13), 856 (Page 31, line 14), 863 (Page 31, line 13), and 869 (Page 30, lines 19, 20, 21, 24, 26 and Page 31, line 14).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 765 (Fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 

Specification
The disclosure is objected to because of the following informalities: 
Page 5, line 1 and page 19, line 24, “apply” should read “apple.”
Page 13, lines 27 and 28; page 14, line 25; and page 22, lines 7 and 13, “fuel element 40” or “heat source/fuel element 40” should read “heat source 40” as initially denoted on page 13, lines 15-16 and 21.
Page 14, line 30 and page 15, line 2, “that segment 35” should read “the heat generation segment 35” as initially denoted on page 13, lines 20-21.
Page 16, lines 9 and 14; page 20, line 1; and page 21, line 17, “the substrate 55” should read “the substrate material 55” as initially denoted on page 15, line 8.
Page 21, lines 2, 4, 8, 13, 14, and 18; page 22, lines 10, 22, 24, and 29, “filter element 65” should read “filter segment 65” as initially denoted on page 13, line 24 and referenced on page 12, line 6.
Page 22, line 21, “aerosol-generating region 51” should read “aerosol-generating segment 51” as initially denoted on page 13, line 25 and referenced on page 12, line 6.
Page 29, line 15 and page 30, line 15, “smoking article 710” should read “cigarette 710” as initially denoted on page 28, line 7.
Page 29, lines 19 and 27, “substrate cavity 764” should read “substrate cavity 756” as initially denoted on page 28, line 14.
Appropriate correction is required.

Claim Objections
Claim 29 is objected to because of the following informalities: 
Claim 29, “apply” should read “apple.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27, 28, 30-34, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (WO 2011/139730) in view of Lang (WO 2014/102070).
Regarding claim 27, Chang discloses an elongated smoking article ([0016], smoking article 10) having a lighting end ([0016, lighting end 14]) and an opposed mouth end ([0016], mouth end 18; Fig. 1 lighting end 14 is positioned opposed mouth end 18), said smoking article comprising: a mouth end portion ([0041], line 2, filter element 65) disposed at the mouth end ([0041], line 2; Fig. 1, filter element 65 disposed at the mouth end 18); and an aerosol-generation system ([0038], line 2, aerosol-generation system 60) comprising: a heat generation portion ([0038], lines 1-2, heat generating segment 35) disposed at the lighting end (Fig. 2, heat generating segment 35 disposed at the lighting end 14), the heat generation portion comprising a fuel element ([0038], line 12, heat source 40; Fig. 2, heat source 40 is part of the heat generating 
Chang does not explicitly disclose wherein the plurality of aerosol-generating elements are smoke-treated. 
Lang teaches a similar smoking article (abstract) wherein the plurality of aerosol-generating elements are smoke-treated (Page 12, lines 21-23). The examiner notes that Lang defines “smoky” as a term readily understood by skilled flavorists as meaning a flavor that is associated with the burning of wood (Page 1, lines 36-37). Therefore, the aerosol-generating elements, or smoking compositions as indicated in Lang, are treated with the smoke of burning wood in order to achieve a desired smoky note. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chang to smoke-treat the aerosol-generating elements as taught by Lang as a means of producing a specifically desired smoky flavor for the smoking article product.
Regarding the method limitations recited in claim 27 (wherein the plurality of aerosol-generating elements are smoke-treated), the examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself. In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production. In re Pilkington, 411 F.2d 1345, 1348, 162 
Regarding claim 28, Lang further teaches wherein the plurality of smoke-treated aerosol-generating elements are treated with wood smoke (Page 12, lines 21-23). The examiner notes that Lang defines “smoky” as a term readily understood by skilled flavorists as meaning a flavor that is associated with the burning of wood (Page 1, lines 36-37). Therefore, the aerosol-generating elements, or smoking compositions as indicated in Lang, are treated with the smoke of burning wood in order to achieve a desired smoky note. 
Regarding claim 30, Chang discloses the smoking article wherein the plurality of aerosol-generating elements further comprise one or more of particulate tobacco, a tobacco extract, and nicotine, wherein the nicotine is in free base from, salt form, as a complex, or as a solvent ([0031], line 6, tobacco blend). 
Regarding claim 31, Chang discloses the smoking article wherein the plurality of aerosol-generating elements further comprise one or more fillers, binders, flavorants, and combinations thereof ([0031], line 8, binders and flavoring agents).
Regarding claim 32, Chang discloses the smoking article wherein the aerosol forming material is selected from the group consisting of glycerin, propylene glycol, water, saline, nicotine, and combinations thereof ([0031], line 6, glycerol; [0033], lines 4-5, glycerin and water).
Regarding claim 33, Chang discloses the smoking article further comprising a particulate ignition aid dispersed throughout the fuel element ([0019], lines 8-15, glass filaments). 

Regarding claim 36, Chang discloses the smoking article wherein the fuel element comprises a combustible carbonaceous material ([0019], lines 1-3).
Regarding claim 37, Chang discloses the smoking article wherein the combustible carbonaceous material is in an amount of at least 25% by dry weight, based on the weight of the fuel element ([0019], lines 4-8, typically greater than about 60 percent on a dry weight basis).
Regarding claims 38-40, the method limitations recited (wherein the plurality of smoke-treated aerosol-generating elements are treated with wood smoke by heating wood chips in a container until smoke is produced and placing the plurality of aerosol-generating elements to be treated within a closed environment with the smoke produced by the wood chips; wherein the wood chips are heated to a temperature of about 350ºF to about 400ºF; and wherein the plurality of aerosol-generating elements are treated with the wood smoke for between about 5 minutes to about 45 minutes) do not have an effect on the final product of a smoking article with a desired smoky flavor as Chang in view of Lang teaches all of the product limitations regardless of how the product is made. 
The examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself. In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production. In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969). If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (WO 2011/139730) in view of Lang (WO 2014/102070) as applied to claim 27 above, and further in view of Wojahn (U.S. Patent No. 4,175,485).
Regarding claim 29, Chang in view of Lang does not explicitly teach the smoking article wherein the wood is selected from the group consisting of hickory, maple, oak, apple, cherry, mesquite, and combinations thereof. 
Wojahn teaches a similar wood smoke-treatment (Col 1, lines 9-14) wherein the wood is selected from the group consisting of hickory, maple, oak, apple, cherry, mesquite, and combinations thereof (Col 1, lines 12-14, hickory wood). The examiner notes that the aerosol-generating elements would be represented by the food that is being smoked in Wojahn. Additionally, the types of wood listed are woods that are frequently used as desired wood smoke flavors.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chang in view of Lang to specifically select a wood, such as hickory, as taught by Wojahn to be used for the smoke-treatment of the aerosol-generating elements in order to produce a specific wood smoky flavor for the smoking article product. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (WO 2011/139730) in view of Lang (WO 2014/102070) as applied to claim 27 above, and further in view of Best (U.S. Patent No. 5,148,821) and Riggs (U.S. Patent No. 5,551,451).

Best teaches a similar smoking article (Col 2, lines 5-10) wherein the ignition aid comprises glass bubbles (Col 7, lines 14-15; Col 8, line 23). The examiner notes that Best teaches a fuel element which may contain one or more additives to improve burning (Col 7, lines 14-15). Best specifies glass bubbles as a typical inorganic filler material (Col 8, line 16) added to the pyrolyzed material (Col 8, lines 5-8) which represent the fuel element (Col 6, lines 53-60). Therefore, Best teaches the presence of glass bubbles as ignition aids in the fuel element to improve the burning of the fuel element.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chang in view of Lang to specifically use glass bubbles as the ignition aid as taught by Best to improve the burning and reduce the time it takes to ignite the fuel element. 
	Best does not explicitly teach wherein the glass bubbles have an average particle size of about 10 to about 300 microns. 
Riggs teaches a similar smoking article (Col 1, lines 8-17) wherein an average particle size of the fuel composition such as an ignition aid is about 10 to about 300 microns (Col 2, lines 42-44). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Chang in view of Lang and Best to select an ignition aid with an average particle size of about 30 microns as Riggs teaches success with the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY N DOLAN whose telephone number is (571)272-1298. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N.D./Examiner, Art Unit 1747          


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747